DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2.	The information disclosure statement filed 05/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered (i.e.: there are no copies of the Korean Office Action dated March 22, 2021 and European Search Report dated May 6, 2021).


Drawings
3.	The drawings were received on 11/12/2020.  These drawings are approved.

Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
5.	The disclosure is objected to because of the following informalities: page 21, para. [0076], line 1, “the second rail groove 1328” should be changed to -- the second rail groove 1327 --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
	- Claim 7 recites the limitation "the inner circumferential surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as: claim 7, page 44, line 2, “the inner circumferential surface" should be changed to --an inner circumferential surface--.
	For the purpose of this Office action, the claim 7 will be examined as best understood by the examiner.

Claim Objections
7.	Claim 9 is objected to because of the following informalities:  claim 9, page 44, lines 2-3, “the inner circumferential surface” should be changed to -- the inner circumferential surface of the cylinder --.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



s 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (Patent Number 5,160,252).
	Regarding claim 1, as shown in Figs. 1-13, Edwards discloses a rotary compressor, comprising: a rotational shaft 44; a first bearing 40 and a second bearing 42 that each supports the rotational shaft in a radial direction; a cylinder 10 disposed between the first bearing and the second bearing and forming a compression space; a roller 14 disposed in the compression space and coupled to the rotational shaft to compress a refrigerant in response to rotation of the roller; and at least one vane 20, 22, 24, 26 slidably inserted into the roller and in contact with an inner circumferential surface of the cylinder 10, dividing the compression space into a plurality of compression chambers, wherein each of the at least one vane 20, 22, 24, 26 comprises a pin 30, 32, 34, 36 that extends in an axial direction of the rotational shaft, wherein an inner surface of the first bearing or an inner surface of the second bearing comprises a rail groove 208, 210 (see Fig. 3) into which the pin 38 is inserted, and wherein coordinates of a base circle of the rail groove satisfies the following equations: 
	xr = x2 + lc cosθc , where xr denotes an x-coordinate of the base circle of the rail groove 208, 210, x2 denotes an x-coordinate of the inner circumferential surface of the cylinder 10, lc denotes a distance between the inner circumferential surface of the cylinder and the base circle of the rail groove, and θc denotes a rotational angle of the roller; and 
	yr = y2 - lc sinθc where yr denotes an y-coordinate of the base circle of the rail groove, y2 denotes an y-coordinate of the inner circumferential surface of the cylinder, lc denotes a distance between the inner circumferential surface of the cylinder and the base circle of the rail groove, and θc denotes the rotational angle of the roller. 

	Regarding claims 3 and 15, Edwards discloses wherein the inner circumferential surface 12 of the cylinder 10 is formed in a circular shape, and an outer circumferential surface of the roller 14 is formed in a circular shape (see Fig. 1).   
	Regarding claim 4, Edwards discloses wherein an amount of protrusion of the at least one vane 20, 22, 24, 26 from an outer circumferential surface 15 of the roller 14 satisfies the following equation:

    PNG
    media_image1.png
    42
    242
    media_image1.png
    Greyscale

 where lext denotes the amount of protrusion of the at least one vane, x2 denotes an x-coordinate of the inner circumferential surface of the cylinder, x1 denotes an x-coordinate of the outer circumferential surface of the roller, y2 denotes an y-coordinate of the inner circumferential surface of the cylinder, and y1 denotes an y-coordinate of the outer circumferential surface of the roller.
	Regarding claims 5 and 16, Edwards discloses wherein the base circle of the rail groove 208, 210 and the inner circumferential surface 12 of the cylinder 10 are concentric.  
	Regarding claims 6 and 17, Edwards discloses wherein a center of the base circle of the rail groove 208, 210 is eccentric with respect to a center 16 of an outer circumferential surface of the roller 14.  
	Regarding claim 7, Edwards discloses wherein the base circle of the rail groove 208, 210 corresponds to a center of the inner circumferential surface of the rail groove 208, 210 and a center of an outer circumferential surface of the rail groove 208, 210.  

	Regarding claims 9 and 19, Edwards discloses wherein a front end surface of the at least one vane 20, 22, 24, 26 facing the inner circumferential surface of the cylinder 10 and the inner circumferential surface 12 of the cylinder 10 are not in contact with each other (see Fig. 5).    
	Regarding claim 11, as shown in Figs. 1-13, Edwards discloses a rotary compressor, comprising: a rotational shaft 44; 44RPL-0551 a first bearing 40 and a second bearing 42 that each supports the rotational shaft 44 in a radial direction; a cylinder 10 disposed between the first bearing and the second bearing and forming a compression space; a roller 14 disposed in the compression space and coupled to the rotational shaft to compress a refrigerant in response to rotation of the roller; and at least one vane slidably inserted into the roller 14 and in contact with an inner circumferential surface 12 of the cylinder 10, dividing the compression space into a plurality of compression chambers, wherein each of the at least one vane 20, 22, 24, 26comprises a pin 30, 32, 34, 36 that extends in an axial direction of the rotational shaft, wherein an inner surface of the first bearing or an inner surface of the second bearing comprises a rail groove 208, 210 into which the pin 30, 32 34, 36 is inserted, and wherein coordinates of a base circle of the rail groove 208, 210 satisfies the following equations: 
	xr2 = x2 + (lv + Δl)cosθc , where xr2 denotes an x-coordinate of the base circle of the rail groove 208, 210, x2denotes an x-coordinate of the inner circumferential surface 12 of the cylinder 10, lv denotes a distance between the inner circumferential surface 12 of the cylinder 10 and the base circle of the rail groove, Δl denotes a distance between the inner circumferential surface of the cylinder and the at least one vane, and θc denotes a rotational angle of the roller; and 
r2 = y2 - (lv + Δl) sinθc where yr2 denotes an y-coordinate of the base circle of the rail groove, y2 denotes an y-coordinate of the inner circumferential surface of the cylinder, lv denotes a distance between the inner circumferential surface of the cylinder and the base circle of the rail groove, Δl denotes a distance between the inner circumferential surface of the cylinder and the at least one vane, and θc denotes the rotational angle of the roller. 
	Regarding claim 12, Edwards discloses wherein the distance between the inner circumferential surface of the cylinder 14 and the base circle of the rail groove 208, 210 is a distance on a straight line that passes from the inner circumferential surface of the cylinder 14 to a center 16 of an outer circumferential surface of the roller 14.  
	Regarding claim 13, Edwards discloses wherein the distance between the inner circumferential surface 12 of the cylinder 10 and the at least one vane 20, 22, 24, 26 is a distance on a straight line passing from the inner circumferential surface 12 of the cylinder 10 to a center 16 of an outer circumferential surface of the roller 14.    
	Regarding claim 14, Edwards discloses wherein a front end surface of the at least one vane 20, 22, 24, 26 facing the inner circumferential surface 12 of the cylinder 10 is formed in a curved shape (see Fig. 1).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of legal precedent.
	Edwards discloses the invention as recited above; however, Edwards fails to disclose wherein a distance between a front end surface of the at least one vane facing the inner circumferential surface of the cylinder and the inner circumferential surface of the cylinder being 10 µm to 20 µm.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the range of the distance between the front end surface of the at least one vane facing the inner circumferential surface of the cylinder and the inner circumferential surface of the cylinder, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   Further, the subject specification fails to provide a specific reason for choosing a range of 10 µm to 20 µm.  
		
Prior Art
10	The IDS (PTO-1449) filed on Nov. 16, 2021, May 26, 2021 and Nov. 12, 2020 has been considered.  An initialized copy is attached hereto.  
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Piatt (U.S. Patent Number 1,444,269), Gasal (U.S. Patent Number 4,743,539), Sakamaki (U.S. Patent Number 5,044,910), and Yang (U.S. Patent Application Publication Number 2013/0266466), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746